Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 1 of 56

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

WINN-DIXIE STORES, INC. and :
BI-LO HOLDINGS, LLC, : Case No. 15-cv-6480

Plaintiffs, : Related Action:
: Master File No. 06-0620

: ANSWER AND AFFIRMATIVE
V. : DEFENSES OF CERTAIN

: DEFENDANTS’ TO PLAINTIFFS’
EASTERN MUSHROOM MARKETING - : FIRST AMENDED COMPLAINT

COOPERATIVE, INC., et al.

Defendants

 

1. NATURE OF THE ACTION

1. Answering Defendants admit that Plaintiffs Winne Dixie Stores, Inc. and Bi-Lo Holdings
LLC brought the instant action. After reasonable investigation, Answering Defendants are
without sufficient knowledge or information to form a belief as to the truth of the allegation
regarding whether Plaintiffs Winn-Dixie Stores, Inc. and Bi-Lo Holdings LLC are direct
purchasers of mushrooms. All remaining averments in this paragraph are denied.

2. Answering Defendants are without sufficient knowledge or information to form a belief as to
the truth of the allegation regarding the amount annually spent by consumers on mushrooms.

All remaining averments in this paragraph are denied.

 

* This Answer And Affirmative Defenses to Plaintiffs’ First Amended Complaint is filed on
behalf of the following defendants: Easter Mushroom Marketing Cooperative, Inc. (“EMMC”),
Robert A. Feranto, Jr., t/a Bella Mushroom Farms; Brownstone Mushroom Farms, Inc.; To-Jo
Fresh Mushrooms, Inc.; Country Fresh Mushroom Co.; Gino Gaspari & Sons, Inc.; Gaspari
Bros. Inc.; Kaolin Mushroom Farms, Inc.; South Mill Mushroom Sales, Inc.; Modern Mushroom
Farms, Inc.; Sher-rockee Mushroom Farm, LLC; C&C Carriage Mushroom Co.; Oakshire
Mushroom Farm, Inc.; Phillips Mushroom Farms, Inc.; Louis M. Marson, Jr., Inc.; Monterey
Mushrooms, Inc.; John Pia; Michael Pia; and Forest Mushrooms, Inc.

1

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 2 of 56

3. Denied.

4. Denied.

5. The averments of this paragraph are conclusions of law to which no response is required. To
the extent any of the averments of this paragraph are factual in nature, they are denied.
Answering Defendants retained counsel to assist with the formation of the EMMC to ensure
that it would be entitled to all of the antitrust protections afforded under the Capper-Volstead

Act. Answering Defendants continue to assert that Capper-Volstead Act protections apply

here.

6. Denied.

7. Denied.

8. Denied.
a. Denied.
b. Denied.
c. Denied.
d. Denied.
e. Denied.
f. Denied.

9. It is admitted only that the EMMC held a meeting on January 9, 2001. All remaining
averments in this paragraph are denied.

10. Denied.

11. It is admitted only that the EMMC acquired four properties in 2001. In and around May
2001 the EMMC acquired two parcels of real property: one located in Dublin, Georgia and

one located in Hillsboro, Texas, These parcels were purchased at a bankruptcy auction,

SL1 1569161v1 107141.00001
12.

13,

14.

15.

16.

17.

18.

19,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 3 of 56

which was open to public bidding and available for purchase by any non-member grower or
purchaser. It is also admitted that the EMMC later exchanged the parcel located in Dublin,
Georgia for two other parcels of real property in Evansville, Pennsylvania formerly owned by
the same bankrupt entity, and then owned by a company not in the mushroom farming
business. Neither of the Evansville parcels had been in the employed in the production of
mushrooms since January 2001. All remaining averments of this paragraph are denied.

It is admitted only that the EMMC entered into certain lease options on properties in and
around February and August 2002. All remaining averments of this paragraph are denied.
Denied.

Denied.

Il. JURISDICTION AND VENUE

 

It is admitted only that this court has subject matter jurisdiction over plaintiffs’ claims. All
remaining averments in this paragraph are denied.
It is admitted only that the Answering Defendants’ activities involve the production,
processing, and/or sale of fresh market mushrooms in interstate commerce. All remaining
averments of this paragraph are denied.
It is admitted only that venue is proper in this judicial district. All remaining averments of
this paragraph are denied.

Tl. THE PARTIES
Denied. Answering Defendants are without sufficient information or knowledge sufficient to
form a belief as to the truth of the averments of this paragraph.
Denied. Answering Defendants are without sufficient information or knowledge sufficient to

form a belief as to the truth of the averments of this paragraph.

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 4 of 56

20. It is admitted only that defendant Eastern Mushroom Marketing Cooperative (““EMMC”)

21,

22,

23.

24.

began operations in January 2001, is incorporated in the Commonwealth of Pennsylvania and
is headquartered in Kennett Square, Pennsylvania. All remaining averments of this
paragraph are denied.

It is admitted only that in 2001, the EMMC had approximately 19 members. All remaining
averments of this paragraph are denied.

No response is required to the averments contained in this paragraph. Plaintiffs initiated the
within action by filing a Complaint against, inter alia, Robert A. Feranto, Jr. t/a Bella
Mushroom Farms. Bella Mushroom Farms is a fictitious entity; it cannot be sued directly.
Robert A. Feranto, Jr. died before Plaintiffs initiated this matter against him. Thus,
Defendant, Robert A. Feranto, Jr. t/a Bella Mushroom Farms, was never served with a
summons. Defendant, Robert A. Feranto, Jr. t/a Bella Mushroom Farms is an improper party
to this action given that Robert A. Feranto, Jr. died before suit was initiated and since to date,
upon information and belief, Plaintiffs have not raised an Estate in his name. The affirmative
defenses stated at § 389-398, infra are incorporated by reference herein as though fully set
forth at length. To the extent further response is required, all averments contained in this
paragraph are denied.

It is admitted only that Brownstone Mushroom Farms (“Brownstone”) has a principal office
located in Avondale, Pennsylvania, that it was an EMMC member, that it executed a
Membership Agreement, and that its representative attended some EMMC meetings. All
remaining averments of this paragraph are denied

It is admitted only that Cardile Mushrooms, Inc. (“Cardile Mushroom”’) has a principal office

located in Landenberg, Pennsylvania, that it was an EMMC member, that it executed a

SL1 1569161v1 107141.00001
25.

26.

27.

28.

29,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 5 of 56

Membership Agreement, and that its representative attended some EMMC meetings. All
remaining averments of this paragraph are denied

It is admitted only that County Fresh Mushroom Co., a corporation organized and existing
under the laws of the Commonwealth of Pennsylvania as an agricultural cooperative
composed exclusively of mushroom growers, has a principal office in Avondale,
Pennsylvania, that it was an EMMC member, that it executed a Membership Agreement, and
that its representative attended some EMMC meetings. All remaining averments of this
paragraph are denied.

It is admitted only that Forest Mushrooms, Inc. is a mushroom grower located in Saint
Joseph, Minnesota and that it was an EMMC member. All remaining averments of this
paragraph are denied.

It is admitted only that Franklin Farms, Inc. (“Franklin Farms”) was a mushroom grower
with its principal office located in North Franklin, Connecticut, that it was an EMMC
member, that it executed a Membership Agreement, and that its representative attended some
EMMC meetings. Franklin Farms ceased operations in 2006 and is no longer in business.
All remaining averments of this paragraph are denied.

It is admitted only that Gino Gaspari & Sons, Inc. has a principal office located in Temple,
Pennsylvania, that it was an EMMC member, that it executed a Membership Agreement, and
that its representative attended some EMMC meetings. All remaining averments of this
paragraph are denied.

It is admitted only that Gaspari Bros., Inc. has a principal office located in Temple,

Pennsylvania. All remaining averments of this paragraph are denied.

SL1 1569161v1 107141.00001
30.

31,

32.

33.

34,

35.

36,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 6 of 56

It is admitted only that Giorgi Mushroom Company has a principal office located in Temple,
Pennsylvania, that it was an EMMC member, that it executed a Membership Agreement, and
that its representative attended some EMMC meetings. All remaining averments of this
paragraph are denied.

It is admitted only that Kaolin Mushroom Farms, Inc. (“Kaolin”) joined the EMMC on or
about January 9, 2001, that it signed a Membership Agreement, and that it attended EMMC
meetings. All remaining averments of this paragraph are denied.

It is admitted only that Kaolin is organized and existing under the laws of the
Commonwealth of Pennsylvania and has a principal office located in Kennett Square,
Pennsylvania. All remaining averments of this paragraph are denied.

Denied.

It is admitted only that Leone Pizzini & Son, Inc. (“Pizzini”) has a principal office in
Landenberg, Pennsylvania, that it was an EMMC member, that it executed a Membership
Agreement and that its representative attended some EMMC meetings. All remaining
averments of this paragraph are denied.

It is admitted that LRP-M Mushrooms, LLC (“LRP-M”) has a principal office in
Landenberg, Pennsylvania, that it was an EMMC member, that it executed a Membership
Agreement and that its representative attended some EMMC meetings. It is further admitted
that Manfedini Enterprises, Inc. purchases mushrooms from LRP-M and LRP-m Mushrooms,
Inc. All remaining averments of this paragraph are denied.

It is admitted only that Modern Mushroom Farms, Inc. (“Modern”) has a principal office

located in Toughkenamon, Pennsylvania, that it was a was an EMMC member, that it

SL1 1569161v1 107141.00001
37.

38.

39,

40.

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 7 of 56

executed a Membership Agreement and that its representative attended some EMMC
meetings. All remaining averments are denied.

No response is required of Defendant, Oakshire Mushroom Farm, Inc. (“Oakshire’’), since all
claims brought against this defendant have been stayed pursuant to 11 U.S.C.A. § 362.
Oakshire filed a Voluntary Petition for Relief under Chapter 11 of Title 11 of the United
States Code (“the Petition’) on December 28, 2018. The Petition commenced a bankruptcy
case that is currently pending in the United States Bankruptcy Court for the Eastern District
of Pennsylvania docketed as Chapter 11, Case No. 18-18446-jkf. Accordingly, any and all
claims Plaintiffs brought against Oakshire are stayed pursuant to 11 U.S.C.A. §362. If and to
the extent further response is deemed required, it is admitted only that Oakshire has a
principal office in Kennett Square, Pennsylvania, that it was an EMMC member, that it
executed a Membership Agreement and that its representative attended some EMMC
meetings. All remaining averments are denied.

It is admitted only that Phillips Mushroom Farms, Inc. (“Phillips”) has a principal office in
Kennett Square, Pennsylvania, that it was an EMMC member, that it executed a Membership
Agreement and that its representative attended some EMMC meetings. All remaining
averments are denied.

It is admitted only that Harvest Fresh Farms, Inc. (“Harvest Fresh”) has a principal office
located in Shoemakersville, Pennsylvania, that it was an EMMC member, that it executed a
Membership Agreement and that its representative attended some EMMC meetings. All
remaining averments are denied.

It is admitted only that Louis M. Marson, Inc. (““Marson’”) has a principal office in Kennett

Square, Pennsylvania, that it was an EMMC member, that it executed a Membership

SL1 1569161v1 107141.00001
4],

42.

43,

44,

45.

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 8 of 56

Agreement and that its representative attended some EMMC meetings. All remaining
averments of this paragraph are denied.

Denied,

Answering Defendants admit only that M.D. Basciani & Sons, Inc. (“M.D. Basciani”) was a
member of the EMMC, All remaining averments of this paragraph are denied.

It is admitted that Monterey Mushrooms, Inc. (“Monterey”) has a principal office located in
Watsonville, California. It is also admitted that it is a grower, processor and shipper of
mushrooms with a full line of domestic and specialty mushrooms which it sells to
supermarkets, foodservice, and ingredient manufacturing operations. Monterey is the largest
grower of mushrooms in the United States and has farms located in the states averred. It is
further admitted that Monterey was an EMMC member, that it executed a Membership
Agreement and that its representative attended some EMMC meetings. All remaining
averments are denied.

Answering Defendants admit only that Masha & Toto, Inc. (“Masha & Toto), trading as
M&T Mushrooms, has a principal office located in Avondale, Pennsylvania, that it was an
EMMC member during the first few months of 2001, that it executed a Membership
Agreement, and that its representative attended some EMMC meetings. Answering
Defendants are without information or knowledge sufficient to form a belief as to the truth of
the remaining averments of this paragraph except that Answering Defendants deny that
Masha & Toto participated in any improper conduct.

Answering Defendants admit that W&P Mushroom, Inc. (“W&P”) has a principal office
located in Oxford, Pennsylvania; that it was an EMMC member, that it executed a

Membership Agreement and that its representative attended some EMMC meetings.

SL1 1569161v1 107141.00001
46.

47.

48.

49.

50.

51,

52.

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 9 of 56

Answering Defendants are without information or knowledge sufficient to form a belief as to
the truth of the remaining averments of this paragraph except that Answering Defendants
deny that W&P participated in any improper conduct.

Answering Defendants admit only the Mushroom Alliance, Inc. is an agricultural
cooperative, that it was an EMMC member, that it executed a Membership Agreement and
that a representative of the Mushroom Alliance, Inc. attended EMMC some meetings. All
remaining averments of this paragraph are denied.

It is admitted only that some members of the Mushroom Alliance, Inc. later joined the
EMMC. All remaining averments of this paragraph are denied.

Answering Defendants admit only that Creekside Mushrooms, Ltd (“Creekside”) was a
member of the Mushroom Alliance. All remaining averments of this paragraph are denied.
It is admitted only that some members of the Mushroom Alliance, Inc. later joined the
EMMC, All remaining averments of this paragraph are denied.

Answering Defendant admits, upon information and belief, that Creekside never “quit” the
Mushroom Alliance. Answering Defendants also admit that the Mushroom Alliance joined
the EMMC on or about January 2001 and effectively resigned from the EMMC in September
2002, All remaining averments of this paragraph are denied.

Answering Defendants are without information or knowledge sufficient to form a belief as to
the truth of the averments of this paragraph, therefore, all averments are denied.

Answering Defendants admit that J-M Farms, Inc. (“J-M’) has a principal office located in
Miami, Oklahoma, that it was an EMMC member, that it executed a Membership Agreement
and that its representative attended some EMMC meetings. Answering Defendants are

without information or knowledge sufficient to form a belief as to the truth of the remaining

SL1 1569161v1 107141.00001
53,

54,

55,

56.

57.

58.

59,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 10 of 56

averments of this paragraph except that Answering Defendants deny that J-M participated in
any improper conduct.

It is admitted only that some members of the Mushroom Alliance, Inc. later joined the
EMMC, All remaining averments of this paragraph are denied.

It is admitted only that United Mushroom Farms Cooperative, Inc. is a Pennsylvania
agricultural cooperative having an office in Avondale, Pennsylvania, and that United
Mushroom Farms Cooperative, Inc. joined the EMMC. All remaining averments of this
paragraph are denied.

It is admitted only that To-Jo Mushrooms, Inc. (“To-Jo”) is commonly owned by the owners
of Brownstone, that it packs and ships mushrooms and that it was not a member of the
EMMC., All remaining averments of this paragraph are denied.

It is admitted that Cardile Brothers Mushroom Packaging, Inc. (“Cardile Bros.”’) does not
grow mushrooms and was not an EMMC member. It is further admitted that Cardile Bros.
and Cardile Mushroom, Inc. are owned as alleged in this paragraph. All remaining
averments of this paragraph are denied.

It is admitted only that Giorgio Foods, Inc. is located in Temple, Pennsylvania and does not
grow mushrooms and was not a member of the EMMC during the alleged conspiracy period.
All remaining averments of this paragraph are denied.

It is admitted only that LRP Mushrooms, Inc. is located in Landenberg, Pennsylvania and
was a mushroom grower. All remaining averments of this paragraph are denied.

It is admitted only that South Mill Mushroom Sales, Inc. (“South Mill’) is located in Kennett

Square, Pennsylvania, is related through common ownership to Kaolin and is engaged in the

10

SL1 1569161v1 107141.00001
60.

61.

62.

63,

64.

65.

66.

67,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 11 of 56

marketing and distribution of mushrooms and was not a member of the EMMC during the
alleged conspiracy period. All remaining averments of this paragraph are denied.

It is admitted that mushrooms were not grown at the distribution centers located in Dallas,
Houston, New Orleans and Atlanta. All remaining averments of this paragraph are denied.
It is admitted only that Sher-Rockee Mushroom Farm is located in Lincoln University,
Pennsylvania, is related to Modern by common ownership and was not a member of the
EMMC during the alleged conspiracy period. All remaining averments of this paragraph are
denied.

It is admitted only that C&C Carriage Mushroom Co. is located in Toughkenamon,
Pennsylvania, All remaining averments of this paragraph are denied.
It is admitted that John Pia was one of the founders of and a former president of the EMMC.
It is further admitted that John Pia is the Chief Executive Officer of Kaolin. It is admitted
that Kaolin was a member of the EMMC. All remaining averments of this paragraph are
denied.
It is admitted only that Kitchen Pride Mushrooms, Inc. was a member of the Mushroom
Alliance. All remaining averments of this paragraph are denied.
It is admitted only that some members of the Mushroom Alliance, Inc. later joined the
EMMC. All remaining averments of this paragraph are denied.
Denied.

IV. TRADE AND COMMERCE
It is admitted only that the vast majority of mushrooms sold in the United States are agaricus
mushrooms. It is further admitted that agaricus mushrooms are sold to fresh market retailers

such as grocery store chains and food distributors but denied that sales of agaricus

11

SL1 1569161vi 107141.00001
68,

69,

70.

71,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 12 of 56

mushrooms to canneries are at the same prices or pursuant to the same market conditions as
fresh agaricus mushrooms, Answering Defendants are without knowledge or information
sufficient to form a belief as to the truth of the remaining averments of this paragraph.
The averments of this paragraph are conclusions of law to which no answer is required. To
the extent that said averments are factual in nature, Answering Defendants are without
knowledge or information sufficient to form a belief as to the truth of the remaining
averments of this paragraph.

V. DEFENDANTS’ ALLEGED ANTICOMPETITIVE CONDUCT
It is admitted only that several entities involved in the growing of mushrooms joined the
EMMC in January 2001. The remaining averments of this paragraph are denied.
Denied.
a. It is admitted only that several entities involved in the growing of mushrooms joined the

EMMC in January 2001. All remaining averments of this paragraph are denied.

b. Denied.
c. Denied.
d. Denied.
e. Denied.

It is admitted only that Plaintiffs named the entities identified in this paragraph as defendants
in the instant lawsuit. All remaining averments of this paragraph are denied.

a. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them.

12

SLi 1569161v1 107141.00001
72.

73.

74.

75.

76.

77,

78.

79.

80,

81,

82.

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 13 of 56

b. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

c. Denied,

Admitted.

It is admitted only that the EMMC began operations in and around January 2001. Answering
Defendants are without knowledge or information sufficient to from a belief as to the truth of
the remaining averments contained in this paragraph.

Denied.

Admitted.

Denied.

It is admitted that a number of growers attended an organization meeting that was held on
November 28, 2000 and later, growers joined the EMMC. The remaining averments of this
paragraph are denied.

Admitted.

Denied.

Denied.

Denied. To the extent the allegations in Paragraph 81 purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

Denied. To the extent the allegations in Paragraph 82 purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them.

13

SLi 1569161v1 107141,00001
83.

84.

85.

86.

87.

88.

89,

90.

91,

92.

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 14 of 56

Denied. To the extent the allegations in Paragraph 83 purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

Denied.

It is admitted only that EMMC members had voting rights per the membership agreement.
All remaining averments of this paragraph are denied.

Denied.

Denied.

Denied.

Denied.

The averments of this paragraph are conclusions of law to which no answer is required. To
the extent any of the averments of this paragraph are factual in nature, they are denied.
Answering Defendants retained counsel to assist with the formation of the EMMC to ensure
that it would be entitled to all of the antitrust protections afforded under the Capper-Volstead
Act. Answering Defendants continue to assert that Capper-Volstead Act protections apply
here,

It is admitted only that the EMMC membership included certain growers that were vertically
integrated. All remaining averments of this paragraph are denied.

It is admitted only that Michael Finio, Esquire authored a letter dated January 23, 2001 while
he was acting as counsel to the EMMC which contains attorney-client communications. The
remaining averments of this paragraph are denied. To the extent the allegations in Paragraph
92 purport to quote/cite to and characterize certain documents, Answering Defendants deny

that Plaintiffs have accurately and completely characterized them.

14

SL1 1569161v1 107141.00001
93

94,

95.

96.

97,

98.

99,

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 15 of 56

. Denied. This issue has been the subject of motions and hearings and has yet to be resolved

by the Court of Appeals. Answering Defendants maintain their position that the EMMC
membership included growers and did not include non-growers.

Denied. This issue has been the subject of motions and hearings and has yet to be resolved
by the Court of Appeals. Answering Defendants maintain their position that the EMMC
membership included growers and did not include non-growers.

Denied.

It is admitted only that the EMMC held a meeting on the date alleged herein. All remaining
averments of this paragraph are denied.

Denied. The allegations contained in this paragraph purport to quote certain language
contained in “meeting minutes.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

Denied. The allegations contained in this paragraph purport to quote certain language
contained in “membership agreement.” The document lacks authenticity and otherwise
constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to
quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs
have accurately and completely characterized them.

It is admitted only that the EMMC issued a price list relating to various types, grades, sizes
and packaging modes of mushrooms in January 2001. The remaining averments of this

paragraph are denied. To the extent the allegations in this paragraph purport to quote/cite to

15

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 16 of 56

and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

100. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

101. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

102. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

103. Denied, The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

104. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have

accurately and completely characterized them.

16

SLI 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 17 of 56

105. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

106. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

107. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

108. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

109. Denied. The allegations contained in this paragraph purport to quote certain language
contained in an email. The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have

accurately and completely characterized them.

17

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 18 of 56

110. Denied. The allegations contained in this paragraph purport to quote certain language
contained in an email. The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

111. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

112.  Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

113.  Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

114. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

115. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

116. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

117. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

118. It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments in this paragraph are denied.

18

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 19 of 56

119.  Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

120. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

121. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

122. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

123. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

124. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

125. Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

126. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

127. Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

128. Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

129. Itis admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments in this paragraph are denied.

19

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 20 of 56

130. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

131. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

132. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

133.  Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

134. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

135. Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

136. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

137. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

138. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied.

139. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments in this paragraph are denied. The allegations contained in this
paragraph purport to quote certain language contained in “meeting minutes.” The document
lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent the

allegations in this paragraph purport to quote/cite to and characterize certain documents,

20

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 21 of 56

Answering Defendants deny that Plaintiffs have accurately and completely characterized
them.

140. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “meeting minutes.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

141. It is admitted only that the EMMC held a meeting on April 9, 2002. All remaining
averments are denied. The allegations contained in this paragraph purport to quote certain
language contained in “current policies.” The document lacks authenticity and otherwise
constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to
quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs
have accurately and completely characterized them.

142. Denied. The allegations contained in this paragraph purport to quote certain language
contained in “current policies.” The document lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite to
and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

143. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments are denied.

144. It is admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments are denied.

145. Denied.

21

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 22 of 56

146. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

147.  Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

148. Denied.

149. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

150. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

151. Denied.

152. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

153. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

154. Denied.

155. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

156. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

157. Denied.

158. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

22

SL1 1569161v1 107141.00001

All

All

All

All

All

All

All

All

All
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 23 of 56

159. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

160. Denied.

161. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

162. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

163. Denied.

164. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

165. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

166. Denied.

167.  Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

168. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

169. Denied.

170. Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

171. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

172. Denied.

23

SL1 1569161v1 107141.00001

All

All

All

All

All

All

All

All

All
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 24 of 56

173. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

174. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied,

175. Denied.

176. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

177. Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

178. Denied.

179. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

180. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

181. Denied.

182. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

183.  Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

184, Denied.

185. Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

24

SL1 1569161v1 107141.00001

All

All

All

All

All

All

All

All

All
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 25 of 56

186. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

187. Denied.

188. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

189. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

190. Denied.

191, It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

192. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

193. Denied.

194. Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

195. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

196. Denied.

197. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

198. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

199. Denied.

25

SL1 1569161v1 107141.00001

All

All

All

All

All

All

All

All

All
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 26 of 56

200. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

201. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

202. Denied.

203. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

204. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

205. Denied.

206. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

207. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

208. Denied.

209. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

210. It is admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

211. Denied.

212. Itis admitted only that the EMMC held a meeting on the date alleged herein.

remaining averments are denied.

26

SL1 1569161v1 107141.00001

All

All

All

All

All

All

All

All

All
213.

Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 27 of 56

It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

214.

215.

216.

217.

218.

Denied.

It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied.

Denied.

It is admitted only that the EMMC held a meeting on the date alleged herein. All

remaining averments are denied,

219.  Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments are denied.

220. Denied.

221. Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments are denied.

222, Itis admitted only that the EMMC held a meeting on the date alleged herein. All
remaining averments are denied.

223. Denied.

224. Denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

225. Denied.

27

SL1 1569161v1 107141,00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 28 of 56

226. It is admitted only that the EMMC held a meeting on March 12, 2002. All remaining
averments of this paragraph are denied. Further, the allegations contained in this paragraph
purport to quote from a document, certain ““meeting minutes,” that lacks authenticity and
otherwise constitutes inadmissible hearsay. To the extent the allegations in this paragraph
purport to quote/cite to and characterize certain documents, Answering Defendants deny that
Plaintiffs have accurately and completely characterized them.

227. Denied.

228.  Itis admitted only that the EMMC purchased certain parcels of real estate which were not
engaged in the growing of mushrooms and/or never likely or able to become engaged or re-
engaged in the production of mushrooms. The remaining averments of this paragraph are
denied. To the extent the allegations in this paragraph purport to quote/cite to and
characterize certain documents, Answering Defendants deny that Plaintiffs have accurately
and completely characterized them.

229. Denied.

a. Denied.

b. It is admitted only that in 2001 and/or 2002, the EMMC sold certain real estate
which were not engaged in the growing of mushrooms and/or never likely or able to
become engaged or re-engaged in the production of mushrooms with deed restrictions,
each of which was subsequently removed by the EMMC. All remaining averments of
this paragraph are denied.

C. It is admitted only that, in 2002, the EMMC purchased certain lease options on

certain real estate which were not engaged in the growing of mushrooms and/or never

28

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 29 of 56

likely or able to become engaged or re-engaged in the production of mushrooms. All
remaining averments of this paragraph are denied.

d, It is admitted only that, in 2002, the EMMC filed deed restrictions on certain real
estate which were not engaged in the growing of mushrooms and/or never likely or able
to become engaged or re-engaged in the production of mushrooms. The deed restrictions
were subsequently removed. All remaining averments of this paragraph are denied.

230. Denied. The allegations contained in this paragraph rely on and/or purport to quote from
an email that lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent
the allegations in this paragraph purport to quote/cite to and characterize certain documents,
Answering Defendants deny that Plaintiffs have accurately and completely characterized
them.

231. Denied. The allegations contained in this paragraph rely on and/or purport to quote from
an email that lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent
the allegations in this paragraph purport to quote/cite to and characterize certain documents,
Answering Defendants deny that Plaintiffs have accurately and completely characterized
them.

232. It is admitted only that the EMMC held a meeting on June 5, 2001 and that, as of that
date, Gary Schroeder was the EMMC’s Treasurer. All remaining averments of this
paragraph are denied.

233. Denied.

234. It is admitted only that the EMMC held a meeting on April 13, 2001. All remaining

averments are of this paragraph are denied.

29

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 30 of 56

235.  Itis admitted only that, as of May 23, 2001, John Pia was the EMMC’s President. All
remaining averments of this paragraph are denied. The allegations contained in this
paragraph rely on and/or purport to quote from an email that lacks authenticity and otherwise
constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to
quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs
have accurately and completely characterized them.

236. It is admitted only that, as of May 23, 2001, John Pia was the EMMC’s President. All
remaining averments of this paragraph are denied. The allegations contained in this
paragraph rely on and/or purport to quote from an email that lacks authenticity and otherwise
constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to
quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs
have accurately and completely characterized them.

237. It is admitted only that in or around May 2001 the EMMC acquired a parcel of real
property in Dublin, Georgia at a bankruptcy auction, which was open to public bidding and
available for purchase by any non-member farmer or other entity, which had not been
employed in the production of mushrooms since June 1999, All remaining averments of this
paragraph are denied.

238. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

239. Denied. The allegations contained in this paragraph rely on and/or purport to quote from
an email that lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent

the allegations in this paragraph purport to quote/cite to and characterize certain documents,

30

SL1 1569161v1 107141,00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 31 of 56

Answering Defendants deny that Plaintiffs have accurately and completely characterized
them.

240. It is admitted only that the EMMC subsequently exchanged the Dublin property for two
other parcels of real property in Evansville, Pennsylvania, neither of which had been
employed in the production of mushrooms since at least January 2001. These two properties
were purchased at the same bankruptcy auction by a non-farmer. It is also admitted that a
deed restriction was placed on the Dublin property by the EMMC. All remaining averments
of this paragraph are denied.

241. It is admitted only that the two parcels of real property in Evansville, Pennsylvania
acquired by the EMMC in 2001 were sold by the EMMC with deed restrictions, which were
subsequently removed by the EMMC. All remaining averments of this paragraph are denied.

242. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

243. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

244. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

245. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

246. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

247. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining

averments of this paragraph are denied.

31

SL1 1569161v1 107141,00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 32 of 56

248.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

249. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

250. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

251. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

252.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

253. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

254. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

255.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

256. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

257. tis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

258. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

32

SL1 1569161v1 107141.00001

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 33 of 56

259. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

260. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

261. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

262. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

263. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

264. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

265. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

266. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

267. Itis admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

268. It is admitted only that the EMMC purchased a parcel of real property in Berks County,
Pennsylvania on a portion of which mushrooms had been grown prior to June 2001. It is
further admitted that the EMMC sold this property with a deed restriction, which was

subsequently removed by the EMMC. All remaining averments of this paragraph are denied.

33

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 34 of 56

269. Itis admitted only that the EMMC entered into various agreements with one of its
members regarding the Ohio Valley Mushrooms Farm and that said agreement included a
non-compete provision, certain rights of first refusal and that the EMMC placed a deed
restriction on the property, which was subsequently removed by the EMMC. All remaining
averments contained in this paragraph are denied. Further, the averments of this paragraph
rely on and/or purport to quote from an email which lacks authenticity and otherwise
constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport to
quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs
have accurately and completely characterized them.

270. It is admitted only that in or about March 2002 the EMMC acquired real property in
Berks County, Pennsylvania, which property had been for sale since October 2001, and that
this property was sold with a deed restriction which was subsequently removed by the
EMMC. All remaining averments of this paragraph are denied.

271.  Itis admitted only that in or about August of 2002 the EMMC purchased an option to
lease a parcel of property in Berks County, Pennsylvania, which had not been employed in
the production of mushrooms for the processed market since January 2001, that a deed
restriction was filed of record regarding the property, which was subsequently removed by
the EMMC, and that the EMMC never leased this property. All remaining averments of this
paragraph are denied.

272. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

273. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining

averments of this paragraph are denied.

34

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 35 of 56

274. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining

averments of this paragraph are denied.

275. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

276. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

277. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

278. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

279. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

280. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

281. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

282. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

283. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

284. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

35

SL1 1569161v1 107141.00001

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19

285. It is admitted only that the EMMC held a meeting on June 5, 2001

averments of this paragraph are denied.

286.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

287.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

288. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

289. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

290. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

291. It is admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

292. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

293.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

294. Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

295.  Itis admitted only that the EMMC held a meeting on June 5, 2001.

averments of this paragraph are denied.

36

SL1 1569161v1 107141.00001

Page 36 of 56

. All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining

All remaining
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 37 of 56

296. Itis admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

297. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

298. It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining
averments of this paragraph are denied.

299. Denied.

300. It is admitted only that the EMMC acquired a parcel of real property in Hillsboro, Texas,
which property was closed and not producing mushrooms since November 2000, and was
subject to a deed restriction for only a few months. All remaining averments of this
paragraph are denied. Further, the averments of this paragraph rely on and/or purport to
quote from a document that lacks authenticity and otherwise constitute inadmissible hearsay.
To the extent the allegations in this paragraph purport to quote/cite to and characterize certain
documents, Answering Defendants deny that Plaintiffs have accurately and completely
characterized them.

301. It is admitted only that Stuart Thomas and other plaintiffs filed a lawsuit against South
Mill Mushroom Sales, Mike Pia and John Pia and other employees of Defendant Kaolin. All
remaining averments of this paragraph are denied.

302. Denied. The averments of this paragraph purport to quote from an email that lacks
authenticity and otherwise constitutes inadmissible hearsay. To the extent the allegations in
this paragraph purport to quote/cite to and characterize certain documents, Answering

Defendants deny that Plaintiffs have accurately and completely characterized them.

37

SLi 1569161v1 107141,00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 38 of 56

303. Denied. The averments of this paragraph rely on and purport to quote from certain
“meeting notes” that lack authenticity and otherwise constitutes inadmissible hearsay. To the
extent the allegations in this paragraph purport to quote/cite to and characterize certain
documents, Answering Defendants deny that Plaintiffs have accurately and completely
characterized them.

304. The paragraph states conclusions of law to which no answer is required. To the extent
any of the averments of this paragraph are factual in nature, they are denied. Answering
Defendants retained counsel to assist with the formation of the EMMC to ensure that it
would be entitled to all of the antitrust protections afforded under the Capper-Volstead Act.
Answering Defendants continue to assert that Capper-Volstead Act protections apply here.

305. Denied.

306. It is admitted only that during 2001 and 2002 the EMMC acquired four parcels of real
property located in Pennsylvania (a small portion of which had been formerly used to grow
mushrooms and/or were never likely or able to become engaged or re-engaged in the
production of mushrooms) as well as two lease options on two additional parcels of real
property also located in Pennsylvania. All remaining averments of this paragraph are denied.

307. The averments contained in this paragraph constitute conclusions of law to which no
answer is required. To the extent any of the averments of this paragraph are factual in nature,
they are denied. Further, Answering Defendants retained counsel to assist with the formation
of the EMMC to ensure that it would be entitled to all of the antitrust protections afforded
under the Capper-Volstead Act. Answering Defendants continue to assert that Capper-
Volstead Act protections apply here.

308. Denied.

38

SL1 1569161vi 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 39 of 56

309. It is admitted only that growers sometimes buy, sell or transfer mushrooms to each other.
All remaining averments of this paragraph are denied.

310. The paragraph states conclusions of law to which no response is required. To the extent
any of the averments are factual in nature, they are denied.

311. Itis admitted only that the EMMC held a meeting in January 2002. All remaining
averments of this paragraph are denied. Further, the averments contained of this paragraph
rely on and/or purport to quote from document(s) that lack authenticity and otherwise
constitute inadmissible hearsay. To the extent the allegations in this paragraph purport to
quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs
have accurately and completely characterized them.

312. Answering Defendants are without sufficient information or knowledge to form a belief
as to the truth of the averments contained in this paragraph.

313. Answering Defendants are without sufficient information or knowledge to form a belief
as to the truth of the averments contained in this paragraph.

314. Denied.

315. It is admitted only that the United States Department of Justice filed a complaint against
the EMMC on or about December 16, 2004 styled United States of America v. Eastern
Mushroom Marketing Cooperative, Inc., Civil Case No. 2:04-CV-S 829, All remaining
averments of this paragraph are denied.

316. Itis admitted only that the United States and the EMMC filed a proposed Final Judgment,
without any admission of liability or wrongdoing, that was subsequently entered on
September 9, 2005. It is specifically denied that the EMMC “shut down” any properties at

any time pertinent hereto. All remaining averments of this paragraph are denied.

39

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 40 of 56

317. Denied. The averments contained in this paragraph purport to quote from a document
with lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent the
allegations in this paragraph purport to quote/cite to and characterize certain documents,
Answering Defendants deny that Plaintiffs have accurately and completely characterized
them.

318. Denied. The averments contained in this paragraph purport to quote from a document
which speaks for itself, lacks authenticity and otherwise constitutes inadmissible hearsay. To
the extent the allegations in this paragraph purport to quote/cite to and characterize certain
documents, Answering Defendants deny that Plaintiffs have accurately and completely
characterized them.

a. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

b. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

c. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes

inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite

40

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 41 of 56

to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

d. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

e. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

f. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

g. Denied. The averments contained in this paragraph purport to quote from a
document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have

accurately and completely characterized them.

41

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 42 of 56

a. Denied. The averments contained in this paragraph purport to
quote from a document which speaks for itself, lacks authenticity and otherwise
constitutes inadmissible hearsay. To the extent the allegations in this paragraph purport
to quote/cite to and characterize certain documents, Answering Defendants deny that
Plaintiffs have accurately and completely characterized them.

b. It is admitted only that the EMMC sold four properties with deed
restrictions, which were subsequently removed by the EMMC. All remaining averments
of this paragraph are denied. The averments contained in this paragraph purport to quote
from a document which speaks for itself, lacks authenticity and otherwise constitutes
inadmissible hearsay. To the extent the allegations in this paragraph purport to quote/cite
to and characterize certain documents, Answering Defendants deny that Plaintiffs have
accurately and completely characterized them.

C. It is admitted that the EMMC entered into various agreements
including a noncompete provision, certain rights of first refusal, and that the EMMC
placed a deed restriction on the property, which was subsequently removed by the
EMMC. It is also admitted that the EMMC purchased an option to lease a parcel of real
property, which had not been employed in producing mushrooms for the processed
market since January 2001, that a deed restriction was filed of record regarding this
property, which was subsequently removed by the EMMC, and that the EMMC never
leased this property. All remaining averments of this paragraph are denied. The
averments contained in this paragraph purport to quote from a document which speaks
for itself, lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent

the allegations in this paragraph purport to quote/cite to and characterize certain

42

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 43 of 56

documents, Answering Defendants deny that Plaintiffs have accurately and completely
characterized them.

d. It is admitted that the EMMC entered into various agreements
including a noncompete provision, certain rights of first refusal, and that the EMMC
placed a deed restriction on the property, which was subsequently removed by the
EMMC, It is also admitted that the EMMC purchased an option to lease a parcel of real
property, which had not been employed in producing mushrooms for the processed
market since January 2001, that a deed restriction was filed of record regarding this
property, which was subsequently removed by the EMMC, and that the EMMC never
leased this property. All remaining averments of this paragraph are denied. The
averments contained in this paragraph purport to quote from a document which speaks
for itself, lacks authenticity and otherwise constitutes inadmissible hearsay. To the extent
the allegations in this paragraph purport to quote/cite to and characterize certain
documents, Answering Defendants deny that Plaintiffs have accurately and completely
characterized them.

h. Admitted.

319. It is admitted only that none of the documents filed by the DOJ in support of the Final
Judgement identify any of the members of the EMMC. This paragraph also states
conclusions of law to which no response is required. To the extent any of the averments of
this paragraph are factual in nature, said averments are denied.

VI. ALLEGED FRAUDULENT CONCEALMENT AND TOLLING

320. Denied.

321. Denied.

43

SLi 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 44 of 56

a. Denied.
b. Denied.
c. Denied.
d. Denied.
e. Denied.

322, This paragraph states conclusions of law to which no answer is required. To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.
323. This paragraph states conclusions of law to which no answer is required, To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.
324. This paragraph states conclusions of law to which no answer is required. To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.
325. This paragraph states conclusions of law to which no answer is required. To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.
326. This paragraph states conclusions of law to which no answer is required. To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.
327. This paragraph states conclusions of law to which no answer is required. To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.
328. This paragraph states conclusions of law to which no answer is required. To the extent

that any of the averments of this paragraph are factual in nature, said averments are denied.

44

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 45 of 56

Vit. ALLEGED CAUSES OF ACTION
COUNT I
Alleged Violation of Sherman Act § I — Anticompetitive Conspiracy
329, Answering Defendants incorporate by reference herein all of the foregoing responses as
though fully set forth at length.
330. Denied.
331. This paragraph states conclusions of law to which no answer is required. To the extent

that any of the averments of this paragraph are factual in nature, said averments are denied.

332. Denied.
a. Denied.
b. Denied.
c. Denied.
d. Denied.
e. Denied.
f. Denied.

333. This paragraph states conclusions of law to which no answer is required. To the extent
that any of the averments of this paragraph are factual in nature, said averments are denied.

334. This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.
Further, Answering Defendants retained counsel to assist with the formation of the EMMC to
ensure that it would be entitled to all of the antitrust protections afforded under the Capper-
Volstead Act. Answering Defendants continue to assert that Capper-Volstead Act

protections apply here.

45

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 46 of 56

335. This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.
Further, Answering Defendants retained counsel to assist with the formation of the EMMC to
ensure that it would be entitled to all of the antitrust protections afforded under the Capper-
Volstead Act. Answering Defendants continue to assert that Capper-Volstead Act
protections apply here.

336. This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.
Further, Answering Defendants retained counsel to assist with the formation of the EMMC to
ensure that it would be entitled to all of the antitrust protections afforded under the Capper-
Volstead Act. Answering Defendants continue to assert that Capper-Volstead Act
protections apply here.

337. Denied.

338. Denied.

COUNT II

Alleged Violation of Sherman Act § 2 — Conspiracy to Monopolize, Monopolization, or
Attempted Monopolization

339. Answering Defendants incorporate by reference herein all of the foregoing responses as
though fully set forth at length.

340. Denied.

341. This paragraph states conclusions of law to which no response is required. To the extent

that some of the averments of this paragraph are factual in nature, said averments are denied.

46

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 47 of 56

a. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.
b. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.
C. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.
d. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.
e. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.
f. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.
g. This paragraph states conclusions of law to which no response is required. To the
extent that some of the averments of this paragraph are factual in nature, said averments
are denied.

342. This paragraph states conclusions of law to which no response is required. To the extent

that some of the averments of this paragraph are factual in nature, said averments are denied.

47

SLi 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 48 of 56

343. Denied.

344, This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.
Further, Answering Defendants retained counsel to assist with the formation of the EMMC to
ensure that it would be entitled to all of the antitrust protections afforded under the Capper-
Volstead Act. Answering Defendants continue to assert that Capper-Volstead Act
protections apply here.

345. Denied.

COUNT II
Alleged violation of Clayton Act § 7 — Unlawful Acquisition

346. Answering Defendants incorporate by reference herein all of the foregoing responses as
though fully set forth at length.

347. This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.

348. This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.

349, This paragraph states conclusions of law to which no response is required. To the extent
that some of the averments of this paragraph are factual in nature, said averments are denied.

350. Denied.

REQUEST FOR RELIEF
WHEREFORE, Answering Defendants respectfully request that Plaintiffs’ First Amended
Complaint be dismissed with prejudice and for an award of costs of suit, including attorneys

fees and expert witness fees and for such other relief as the Court deems just and proper.

48

SL1 1569161v1 107141,00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 49 of 56

AFFIRMATIVE DEFENSES

351. Plaintiffs’ First Amended Complaint, in whole or in part, fails to state claims upon which
relief may be granted.

352. Some or all of Plaintiffs’ claims for money damages and/or equitable relief are barred by
the statute of limitations and/or repose, and there are no grounds for tolling the applicable
statute of limitations.

353. Plaintiffs’ alleged claims are barred in whole or part by laches.

354. Plaintiffs’ alleged claims are barred, in whole or in part, by the doctrines of waiver,
estoppel and/or res judicata.

355. Plaintiffs’ alleged claims are barred, in whole or in part, because they are not the real
party in interest and/or are not otherwise proper plaintiffs.

356. Plaintiffs’ alleged claims are barred, in whole or in part, because there has been no injury
to competition either in fact or as alleged in the First Amended Complaint.

357. Plaintiffs’ claims are barred in whole or in part by Section 6 of the Clayton Act, 15
US.C. $17.

358. Plaintiffs’ claims are barred in whole or in part by the Capper Volstead Act, 7 U.S.C.
§291.

359, Plaintiffs are barred from any recovery because Answering Defendants’ actions were
lawful, justified, privileged, pro-competitive, did not unreasonably restrain trade, and were
based on independent and legitimate business justifications.

360. Atall relevant times, Answering Defendants acted in good faith and believed that their
activities were lawful.

361. Atall relevant times, Answering Defendants acted pursuant to the advice of counsel.

49

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 50 of 56

362. “Naked” price fixing by an agricultural cooperative is allowed by Section 6 of the
Clayton Act, 15 U.S.C. §17, and the Capper Volstead Act, 7 U.S.C. §291.

363. All members of the EMMC were farms within the meaning of the Capper Volstead Act, 7
U.S.C. §291 and the Clayton Act, 15 U.S.C. §17.

364. Integrated grower/processors are protected from antitrust liability by Section 6 of the
Clayton Act, 15 U.S.C. §17, and the Capper Volstead Act. 7. U.S.C. §291,

365. Some or all of Plaintiffs’ claims are barred because Plaintiffs have not suffered antitrust
injuries.

366. Plaintiffs’ claims are barred in whole or in part for lack of antitrust standing.

367. Plaintiffs’ conspiracy claims are precluded by the Capper Volstead Act and the
Copperweld Doctrine.

368. There was no conspiracy between EMMC members and nonmember distributors.

369. There was no unity of purpose between EMMC and the property sellers or purchasers.

370. Plaintiffs have not pleaded and cannot prove the requisite product market.

371. Plaintiffs have not pleaded and cannot prove the requisite geographic market.

372. There was no specific intent to monopolize.

373. There was no dangerous probability of achieving monopoly power.

374. Plaintiffs cannot recover under Section 7 of the Clayton Act, 15 U.S.C. §18, any against
defendant(s) who did not acquire the assets.

375. Plaintiffs’ claims for damages are barred because the EMMC’s acquisition of real
properties had no impact on the prices that Plaintiffs paid.

376. There was no causal connection between the alleged conduct and any increased prices.

377. Plaintiffs have failed to adequately allege fraudulent concealment.

50

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 51 of 56

378. The actions complained of such as buying properties at a widely publicized auction, open
to the public, and filing deed restrictions of public record were not and could not conceivably
be acts of concealment.

379. Plaintiffs’ alleged claims are barred in whole or in part because the members of the
EMMC cannot conspire with each other or with their commonly owned companies as a
matter of law.

380. Plaintiffs’ alleged claims are barred in whole or in part because Pennsylvania Corporation
Law, including 15 Pa.C.S.A. §5552 and 15 Pa.C.S.A. §7102, affords members of a
Pennsylvania non-profit cooperative corporation like the EMMC protection against personal
liability.

381. The First Amended Complaint fails to state any basis for injunctive relief.

382. Plaintiffs’ claims are barred in whole or in part because the impact and damages alleged
are too speculative and remote.

383. Plaintiffs’ claims are barred in whole or in part because they have failed to mitigate any
damages allegedly suffered as a result of the alleged conduct.

384. To the extent that Plaintiffs paid any increased price for mushrooms, said increased price
was caused by third parties and/or events and not by Answering Defendants’ conduct.

385. Answering Defendants’ conduct was not the cause of any increase in the price of
mushrooms.

386. Plaintiffs’ purchasing decisions were not based on the price of mushrooms.

387. Plaintiffs’ supply-control claim is subject to the rule of reason.

388. Plaintiffs’ price-fixing claim is subject to the rule of reason.

389. Plaintiffs lack standing to prosecute these claims.

51

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 52 of 56

390. Answering Defendants’ conduct was privileged.

391. Plaintiff Winn-Dixie Stores, Inc. was not a direct purchaser of mushrooms at any time
pertinent hereto.

392. Plaintiff Bi-Lo Holdings, LLC was not a direct purchaser of mushrooms at any time
pertinent hereto.

393. Damages awarded to Plaintiffs, if any, are limited to any such damages arising from
Plaintiffs’ direct purchases of mushrooms made, if any, between February 2001 and August
2005.

394, All claims brought against Defendant, Oakshire, are stayed pursuant to 11 U.S.C.A. §
362 following the Voluntary Petition for Relief under Chapter 11 of Title 11 of the United
States Code (“the Petition’’) that Defendant, Oakshire, filed on December 28, 2018. The
Petition commenced a bankruptcy case that is currently pending in the United States
Bankruptcy Court for the Eastern District of Pennsylvania docketed as Chapter 11, Case No.
18-18446-jkf.

395. Plaintiffs initiated the instant action through the filing of Complaint against, inter alia,
Robert A. Feranto, Jr. t/a Bella Mushrooms Farms on December 7, 2015.

396. Bella Mushroom Farms was a fictitious name at all times pertinent hereto.

397. At the time Plaintiffs initiated the instant action, Robert A. Feranto, Jr. was deceased.

398. Atno time did Plaintiffs raise an Estate in the name of Robert A. Feranto, Jr.

399. On April 11, 2016 Plaintiffs filed a Proof of Service (ECF Dkt. No. 14) wherein it
purported to notice that service of a summons issued to Robert A. Feranto, Jr. t/a “Bella
Mushrooms” was effectuated on March 23, 2016 by two means, namely by (1) personally

serving the summons on the individual, Robert A. Feranto, Jr., at Bella Mushrooms and (2)

52

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 53 of 56

serving Brenda Zambrano, an individual designated by law to accept service of process on
behalf of “Bella Mushroom.” Robert A. Feranto, Jr. died long before the purported date of
service. Thus, the purported personal service of the summons upon Robert A. Feranto, Jr.
was impossible. Moreover, since Robert A. Feranto, Jr. was deceased as of the purported
service date, it is a fallacy to presume that he could have authorized any individual to accept
service on his behalf. The second means of purported service similarly fails. “Bella
Mushroom” is not a legal entity upon which service could be effectuated, and further, a
summons was never issued “Bella Mushrooms.” Accordingly, Brenda Zambrano was never
authorized to accept service on behalf of the non-legal entity, “Bella Mushroom,” and as no
summons was ever issued to “Bella Mushrooms,” it was impossible for Brenda Zambrano to
accept service of such non-existing summons, The summons at issue named Robert A.
Feranto, Jr. t/a Bella Mushroom Farms as the defendant. Bella Mushroom Farms is a
fictitious entity; it cannot be directly sued and Robert A. Feranto, Jr. died prior to the
purported date of service. Therefore, Brenda Zambrano was never authorized to accept
service on behalf of Robert A. Feranto, Jr. or the fictitious entity, Bella Mushroom Farms.

400. To date, Plaintiffs have failed to properly effectuate service upon Robert A. Feranto, Jr.,
deceased.

401. Plaintiffs have no standing to pursue any claims against Robert A. Feranto, Jr., deceased.

402. Plaintiffs’ claims against Robert A. Feranto, Jr., deceased, are not properly venued in this
Court.

403. Plaintiffs’ claims against Robert A. Feranto, Jr., deceased, must be dismissed as this

Court lacks jurisdiction over Robert A. Feranto, Jr, deceased.

53

SL1 1569161v1 107141.00001
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 54 of 56

404. Plaintiffs are barred from pursuing any and all claims against Robert A. Feranto, Jr.,

deceased.

405. Answering Defendants adopt by reference any defense not otherwise expressly set forth

herein that is pleaded by any other defendant in this action.

406. Answering Defendants reserve the right to assert any additional defenses revealed

through discovery or other investigation.

WHEREFORE, Answering Defendants respectfully request that Plaintiffs’ First Amended

Complaint be dismissed with prejudice, an aware of costs of suit, including attorneys fees

and expert witness fees, and for such other and further relief as this Court deems just and

proper.

JURY TRIAL DEMAND

PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 38, ANSWERING

DEFENDANTS HEREBY DEMAND A TRIAL BY JURY ON ALL CLAIMS SO

TRIABLE.

SL1 1569161v1 107141.00001

54

Respectfully submitted,

s/ William A. DeStefano
William A. DeStefano

Terri A. Pawelski

Matthew C. Brunelli

Geoffrey R. Johnson (1.D. #36685)
Geoffrey R. Johnson, Jr. (1.D. #324764)
STEVENS & LEE

1818 Market Street, 29th Floor
Philadelphia, PA 19103

Counsel for Defendants EMMC, Robert A.
Feranto, Jr., t/a Bella Mushroom Farms;
Brownstone Mushroom Farms, Inc; To-Jo
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 55 of 56

SLi 1569161v1 107141.00001

55

Fresh Mushrooms, Inc.; Country Fresh
Mushroom Co.; Gino Gaspari & Sons, Inc.,
Gaspari Bros. Inc.; Kaolin Mushroom Farms,
Inc.; South Mill Mushroom Sales, Inc.; Modern
Mushroom Farms, Inc.;Sher-rockee Mushroom
Farm, LLC; C&C Carriage Mushroom Co.;
Oakshire Mushroom Farm, Inc.; Phillips
Mushroom Farms, Inc.; Louis M. Marson, Jr.,
Inc.; Monterey Mushrooms, Inc.; John Pia;
Michael Pia and Forest Mushroom, Inc.
Case 5:15-cv-06480-BMS Document 138 Filed 07/12/19 Page 56 of 56

CERTIFICATE OF SERVICE

I hereby certify that on this date I served counsel for all parties to the above-captioned
matter by the electronic filing the foregoing pursuant to the ecf. system of the United States

District Court of the Eastern District of Pennsylvania, to which said counsel are subscribers.

Dated: July 12, 2019

/s/ William A. DeStefano

56

SLi 1569161v1 107141.00001
